Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
For claims 2, 6, 10, 14, the Scell context is stored at the terminal.  Correction requested. If the interpretation is incorrect, please clarify. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kadiri et al. (US 2019/0037634 hereafter Kadiri) in view of Wei et al. (US 2018/0176834 hereafter Wei). 

For claims 1, 5, 9, 13,  Kadiri discloses a terminal (mobile device Figure 4) receiving, from a base station (base station Figure 4), a first message (452 Figure 4 RRC Connection Reconfiguration)  indicating a configuration for a radio resource control (RRC) inactive state ([0062] non-RRC_Connected state) of the terminal; storing configuration information (e.g. security context [0078]) on at least one secondary cell (SCell) for the terminal based on the first message ([0078] UE stores context when operating in suspended state); entering the RRC inactive state based on the first message (non-RRC_Connected deactivated state 470 Figure 4) ; receiving, from the base station, a second message to resume an RRC connection (RRC connection resume 532 Figure 5); maintaining the at least one Scell ([0078] stored previously active context), in case that the second message includes information for a configuration of the at least one Scell (e.g. frequencies used by Scell [0080]); and resuming the RRC connection based on the second message (562 Figure 5 RRC Connection Reconfiguration Complete). 
Kadiri does not explicitly teach an RRC inactive state. 
However, Wei, in the same field of transitioning from base stations teaches a terminal (UE 302 Figure 3) and a base station (e.g. eNB 308 Figure 3) receiving a first message (transition message e.g. RRC Connection Reconfiguration [0065]) for RRC inactive state (486 Figure 4 non-Connected,  UE suspended to RRC Inactive state [0063]) storing configuration information (UE storing SRB and DRB configurations to restore if radio bearers restart [0056]).
  
It would have been obvious for one of ordinary skill before the effective filing date to adopt Wei’s teachings regarding transitioning to/from an RRC inactive state in response to base station messaging [abstract]. 
 
Particularly for claims 5, 9 Kadiri discloses transceiver and controller (Figure 2).   


For claims 2, 6, 10, 14, Kadiri discloses wherein the configuration information of the at least one SCell is stored in a context of the terminal ([0078] when RRC connection is suspended the mobile device stores the active context for connection resumption).

For claims 3, 7, 11, 15, Kadiri discloses wherein the at least one SCell is configured to a deactivated state, in case that the RRC connection is resumed (470 to 474 transition Figure 4), and wherein the at least one SCell is activated based on a medium access control (MAC) control element (CE) indicating an activation being received from the base station (e.g. 472 Figure 4 MAC CE based Scell Activation).

For claims 4, 8, 12, 16, Kadiri discloses transmitting, to the base station, a request message for requesting resumption of the RRC connection (530 Figure 5 RRC Connection Resume Request) , wherein the second message (532 Connection Resume Figure 5) is received in response to the request message (530 Connection Resume Request Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415